 1   JOHN W. BERRY (Cal Bar No. 295760)
     Email: berryj@sec.gov
 2   ROBERTO A. TERCERO (Cal. Bar No. 143760)
     Email: terceror@sec.gov
 3
     Attorneys for Plaintiff
 4   Securities and Exchange Commission
     Michele Wein Layne, Regional Director
 5   John W. Berry, Associate Regional Director
     Amy Jane Longo, Regional Trial Counsel
 6   444 S. Flower Street, Suite 900
     Los Angeles, California 90071
 7   Telephone: (323) 965-3998
     Facsimile: (213) 443-1904
 8
 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12
      SECURITIES AND EXCHANGE                     Case No. 2:19-mc-00072 S-2 (ASx)
13    COMMISSION,
                                                  [PROPOSED] ORDER TO SHOW
14                Applicant,                      CAUSE WHY AN ORDER
                                                  COMPELLING COMPLIANCE
15          vs.                                   WITH INVESTIGATIVE SUBPOENA
                                                  SHOULD NOT BE ISSUED
16    EINSTEIN INVESTMENTS LLC,
17                Respondent.
18
19
20
21
22
23
24
25
26
27
28
 1         The Applicant, the Securities and Exchange Commission (“SEC”), having filed
 2   an Application for an Order to Show Cause and an Application for Order Compelling
 3   Compliance with Investigative Subpoenas against Respondent Einstein Investments
 4   LLC (“Einstein”), the Court having considered the Application and documents filed
 5   in support thereof, and good cause having been shown, the Court being fully advised
 6   in the matter, and there being no just cause for delay:
 7
 8         IT IS HEREBY ORDERED that the SEC’s Application for an Order to Show
 9   Cause Why an Order Compelling Compliance with Investigative Subpoena should
10   not be issued is GRANTED.
11
12         IT IS HEREBY ORDERED that on July 30, 2019, at 10:00, Einstein shall
13   appear before the Honorable Alka Sagar, United States Magistrate Judge, in
14   Courtroom 540, located at 255 E. Temple Street, Los Angeles, CA 9002 to show
15   cause, if there be any, why an Order Compelling Compliance with Investigative
16   Subpoenas should not be granted in accordance with the Application filed by the SEC
17   herein.
18
19         IT IS FURTHER ORDERED that any papers in opposition to the issuance of
20   said Order shall be filed by Einstein with this Court and served on the SEC’s Los
21   Angeles Regional Office at 444 S. Flower Street, 9th Floor, Los Angeles, California
22   90071, such that they arrive no later than 5:00 p.m. (Pacific Time), on July 10, 2019.
23
24         IT IS FURTHER ORDERED that any reply papers in support of the issuance
25   of said Order Compelling Compliance shall be filed by the SEC with this Court and
26   served on Einstein such that they arrive no later than 5:00 p.m. (Pacific Time), on
27   July 17, 2019.
28

                                                    1
 1         IT IS FURTHER ORDERED that service of this Order to Show Cause, and
 2   any papers in opposition to the issuance of said Order, or any reply papers, may be
 3   accomplished by electronic mail, facsimile, United Parcel Service or personal service.
 4
 5   Dated: June 20, 2019
 6
 7
                                           _____________________BBBBB_________
                                                         V
 8
                                           HONORABLE ALKA SAGAR
 9                                         UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
